t c memo united_states tax_court windsor production corporation petitioner v commissioner of internal revenue respondent docket no filed date kenneth w gideon gregory p joseph sheldon s cohen ellen k harrison mark s bader b john williams jr john f coverdale and ruth e kent for petitioner lindsey d stellwagen and chalmers w poston jr for respondent memorandum opinion colvin judge this matter is before the court on petitioner's motion for litigation costs under section and section references are to the internal_revenue_code in continued rule respondent concedes that petitioner meets all of the requirements for an award of litigation costs under sec_7430 except whether respondent's position in the underlying proceeding was substantially justified for reasons discussed below we hold that respondent's position was not substantially justified the parties submitted memoranda and affidavits supporting their positions we decide the motion based on the memoranda and affidavits provided by the parties neither party requested a hearing and respondent stated that no hearing is required there are no significant factual disputes we conclude that a hearing is not necessary to properly decide this motion rule a background petitioner and the underlying tax case petitioner was a closely_held_corporation the principal_place_of_business of which was in new york when it filed its petition petitioner was in the oil gas film and television business during the years in issue petitioner's underlying case was decided at saltzman v commissioner tcmemo_1994_641 several consolidated cases were decided by that opinion the primary issue involving petitioner was whether it was liable for accumulated_earnings_tax under sec_531 continued effect for the years in issue rule references are to the tax_court rules_of_practice and procedure petitioner's shareholders and board_of directors met on date the minutes of that meeting show that petitioner would probably need to plug wells at a cost of between dollar_figure and dollar_figure per well the minutes also show that petitioner had begun negotiations to buy oil or gas projects which required initial investments as follows dollar_figure for kelso dollar_figure for quail creek dollar_figure for boren and dollar_figure for turkey creek the board allocated dollar_figure million to plug wells and acquire new projects revenue agent's contacts with petitioner's representatives richard saul saul respondent's revenue_agent assigned to this case worked closely with leonard hochheiser hochheiser petitioner's representative on date saul asked hochheiser for a copy of petitioner's tax returns for and hochheiser gave those returns to saul on date on date saul asked hochheiser to agree to extend the time to assess tax for petitioner's year saul received a letter on date in which hochheiser declined on date saul met with hochheiser and discussed petitioner's business generally and the audit saul briefly mentioned sec_531 as an issue to be considered he did not ask petitioner's owners or hochheiser whether petitioner needed to accumulate earnings or had plans to expand hochheiser did not say whether petitioner had plans to expand on date respondent notified petitioner in writing that petitioner was under audit for fiscal years and on date saul sent petitioner an information_document_request idr in it saul noted that the only issue saul was considering was the amortization of film rights for to the idr led petitioner to believe that respondent would not pursue the sec_531 issue saul did not consider asserting sec_531 against petitioner then because he did not believe the sec_531 issue was strong for respondent saul told hochheiser that he leaned against pursuing the sec_531 issue however after meeting with a reviewer in early date saul concluded that respondent should assert the sec_531 issue against petitioner on the assumption that windsor had substantial liquidity and no plans to expand and because hochheiser did not mention expansion plans after saul briefly mentioned sec_531 saul did not ask petitioner's owners or hochheiser about whether petitioner needed to accumulate earnings saul did not ask to see petitioner's board minutes on date saul told hochheiser that he would assert the sec_531 issue because he believed petitioner had no reasonable needs to accumulate earnings and the 3-year period to assess tax was about to expire on date respondent issued notices to petitioner under sec_534 proposing to assert accumulated_earnings_tax for each year in issue on date respondent issued a notice_of_deficiency to petitioner the accumulated_earnings_tax issue was the primary_adjustment determined by respondent respondent determined that petitioner had accumulated excess_taxable_income of dollar_figure in dollar_figure in and dollar_figure in that was taxable under sec_531 on date petitioner submitted a statement under sec_534 detailing its plans to expand its oil gas film and television businesses petitioner attached copies of corporate minutes to verify the amounts of accumulated earnings needed for each of petitioner's expansion programs petitioner also stated that it needed a reserve for contingent liabilities from an nfc oil co lawsuit settled in environmental liabilities including plugging oil wells and breach of contract and copyright violations petitioner attached copies of corporate minutes to verify the amounts it needed for these reserves on date petitioner filed the petition in this case in it petitioner denied that it was subject_to the accumulated_earnings_tax and referred to the sec_534 statement it filed in which it stated its needs to accumulate earnings respondent filed the answer on date and an amended answer on date respondent alleged that petitioner's sec_534 statement was not sufficient respondent conceded the accumulated_earnings_tax issue after trial and after petitioner filed its opening brief motion for litigation costs introduction discussion generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable_litigation_costs sec_7430 to be entitled to an award the taxpayer must a exhaust administrative remedies sec_7430 respondent concedes that petitioner meets this requirement b substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioner meets this requirement c show that the position_of_the_united_states in the action was not substantially justified sec_7430 respondent contends that petitioner does not meet this requirement petitioner contends and we hold that petitioner meets this requirement d be an individual whose net_worth did not exceed dollar_figure or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioner meets this requirement e establish that the amount of costs and attorney's_fees claimed by petitioner is reasonable sec_7430 c respondent concedes that petitioner meets this requirement a taxpayer has the burden of proving that it meets each requirement before the court may order an award of litigation and administration costs under sec_7430 rule e 985_f2d_1315 5th cir 92_tc_192 affd 905_f2d_241 8th cir 88_tc_492 a taxpayer must establish that the position_of_the_united_states in the litigation was not substantially justified to be entitled to an award for administrative or litigation costs sec_7430 the position_of_the_united_states is the position taken by respondent a in the court_proceeding and b in the administrative_proceeding as of the earlier of i the date the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 here petitioner did not receive a notice of decision from respondent's appeals_office respondent's position in the notice_of_deficiency the answer throughout trial and until petitioner filed its posttrial brief was that petitioner accumulated earnings beyond its reasonable business needs thus respondent's position in both the administrative and the judicial proceeding was that taken in the notice_of_deficiency for purposes of sec_7430 accordingly we must decide whether respondent's position was substantially justified when respondent issued the notice_of_deficiency and when respondent filed the answer in this case whether respondent's position that petitioner accumulated earnings beyond its reasonable business needs was substantially justified a background the equal access to justice act's substantially justified standard requires that the government's position be justified to a degree that would satisfy a reasonable person 487_us_552 that standard applies to motions for litigation costs under sec_7430 60_f3d_1020 3d cir revg tcmemo_1994_280 comer family equity pure trust v commissioner 958_f2d_136 6th cir affg tcmemo_1990_316 100_tc_457 affd on this issue and revd in part and remanded on other issues 43_f3d_172 5th cir to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 748_f2d_1011 5th cir powers v commissioner supra pincite for a position to be substantially justified there must be substantial evidence to support it respondent recognizes that this is the controlling standard at issue in this case on brief respondent states to determine whether respondent acted reasonably the court must consider whether respondent's position had a reasonable basis both in law and fact 487_us_552 100_tc_457 pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir 975_f2d_1150 5th cir revg an unpublished order of this court however it is a factor to be considered 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 931_f2d_1044 5th cir powers v commissioner supra pincite the taxpayer need not show bad faith to establish that the commissioner's position was not substantially justified for purposes of a motion for litigation costs under sec_7430 estate of perry v commissioner supra powers v commissioner supra b respondent's claimed basis in fact a taxpayer is liable for accumulated_earnings_tax if it is formed_or_availed_of to avoid income_tax for its shareholders by permitting earnings_and_profits to accumulate instead of being divided or distributed sec_532 90_tc_1 the most important factor in deciding if the accumulated_earnings_tax applies is whether a corporation accumulated_earnings_and_profits beyond the reasonable_needs_of_the_business 393_us_297 101_tc_397 respondent contends that there was a reasonable basis in fact for the position in the notice_of_deficiency and the answer because respondent knew the following facts before issuing the notice_of_deficiency i petitioner had passive_assets such as certificates of deposit ii petitioner had investments unrelated to its oil_and_gas operations iii petitioner had a steady cash-flow from film rights iv petitioner paid arnold saltzman a dollar_figure dividend in and v petitioner paid management fees to arnold saltzman we do not believe that these facts provide a reasonable basis in fact for respondent's position respondent does not state the amounts of petitioner's liquid_assets respondent alleged in the answer that petitioner had accumulated liquid_assets worth more than dollar_figure in each year in issue respondent might have been referring to amounts in petitioner's federal corporate tax returns for the years in issue petitioner reported other investments of dollar_figure on its tax returns for dollar_figure for and dollar_figure for however the only way to know if these amounts are excessive is to compare them to petitioner's business plans respondent lacked a basis in fact for applying the accumulated_earnings_tax because respondent had no facts about petitioner's business plans the fact that petitioner had a steady cash-flow from its film rights without more does not provide a basis for respondent's position that petitioner unreasonably accumulated income the fact that petitioner paid dividends and management fees to arnold saltzman without more does not provide a basis for respondent's position respondent does not state how much petitioner paid to arnold saltzman nor does respondent say how an expense by a business shows that the business accumulated too much we conclude that the facts known to respondent do not provide a reasonable basis in fact for respondent's position in the notice_of_deficiency after respondent issued the notice_of_deficiency petitioner filed its statement under sec_534 explaining its reasons to accumulate earnings respondent does not claim to rely on different facts for the answer than those upon which respondent relied in the notice_of_deficiency we conclude that the facts known to respondent do not provide a reasonable basis for respondent's position c effect of burden_of_proof respondent claims to be substantially justified in determining that petitioner is liable for the accumulated_earnings_tax because petitioner has the burden_of_proof we disagree the fact that petitioner bears the burden_of_proof does not give respondent a basis in fact or establish that respondent's position is substantially justified powers v commissioner supra pincite williford v commissioner tcmemo_1994_135 d respondent's lack of diligence respondent erroneously assumed that petitioner had no reasonable business needs to accumulate earnings or plans to expand which would justify accumulations respondent did not ask to see petitioner's records or otherwise investigate petitioner's needs to accumulate funds before issuing the notice_of_deficiency on date saul believed that the accumulated earnings issue was not strong for respondent he told hochheiser that respondent would not pursue the accumulated earnings issue the commissioner did not have a reasonable basis in fact and law without diligently investigating the case nicholson v commissioner f 3d pincite 998_f2d_244 5th cir revg and remanding tcmemo_1992_ 797_f2d_1454 8th cir powers v commissioner t c pincite the fact that respondent issued the accumulated_earnings_tax notice under sec_534 day before respondent issued the notice_of_deficiency suggests that respondent was not seriously interested in investigating the accumulated_earnings_tax issue sec_534 provides before mailing the notice_of_deficiency referred to in subsection a the secretary may send by certified mail or registered mail a notification informing the continued sec_534 is designed to enable a taxpayer to respond to the commissioner's sec_534 notification before the commissioner determines a deficiency 76_tc_1161 in that case we said the commissioner admits that part of sec_534's function is to encourag e the internal_revenue_service to be more deliberate than it had been in the past such deliberation can result only if respondent reads and considers a taxpayer's sec_534 response before issuing a notice_of_deficiency and we are confident that congress intended for respondent to do just that id fn ref omitted respondent failed to request information about petitioner's needs to accumulate earnings even though hochheiser gave copies of petitioner's tax returns to saul in november of and saul knew in date that petitioner would not agree to extend the time to assess tax we conclude that respondent did not diligently investigate this case before issuing the notice_of_deficiency or filing the answer continued taxpayer that the proposed notice_of_deficiency includes an amount with respect to the accumulated_earnings_tax imposed by sec_531 sec_534 provides within such time but not less than days after the mailing of the notification described in subsection b as the secretary may prescribe by regulations the taxpayer may submit a statement of the grounds together with facts sufficient to show the basis thereof on which the taxpayer relies to establish that all or any part of the earnings_and_profits have not been permitted to accumulate beyond the reasonable_needs_of_the_business e whether respondent's desire to have a trial bars an award of litigation fees respondent contends that trial was needed so respondent could assess the probative value admissibility of testimony and documents offered by petitioner to prove its business needs for example respondent wanted to assess arnold saltzman's credibility at trial respondent argues that until respondent conceded the accumulated_earnings_tax issues respondent's litigating position was substantially justified because this case could only be resolved by examining the facts and circumstances including assessing the credibility of the witnesses we disagree the government is not automatically excused from having a reasonable basis in fact in cases where facts and witnesses' credibility are in dispute respondent cites richman v commissioner tcmemo_1994_ for the proposition that respondent's position is substantially justified where the issues are factual and depend on a determination of credibility this is not what we held in richman in richman the commissioner determined that the taxpayer fraudulently omitted interest_income we held that the commissioner had a reasonable basis in fact because when respondent issued the notice_of_deficiency respondent knew that the taxpayer used an incorrect social_security_number on his account statements and the account statements contained a notice that the amount of interest would be reported to the internal_revenue_service id respondent contends that respondent was substantially justified in asserting the accumulated earnings issue because petitioner did not provide documents relevant to that issue in its protest letter dated date we disagree respondent first proposed to assert the accumulated earnings issue in date it is unreasonable to fault petitioner for not anticipating that respondent would raise the accumulated earnings issue later respondent contends that petitioner acknowledged the need for trial in its motion to shift the burden_of_proof to respondent we disagree petitioner's motion to shift the burden_of_proof did not state that trial was needed rather petitioner asserted that respondent should bear the burden_of_proof if the matter went to trial respondent contends that petitioner admitted that trial was needed by proposing findings_of_fact after trial we disagree petitioner properly proposed findings_of_fact in its posttrial brief this has no bearing on whether respondent's position was substantially justified respondent argues that respondent's position was substantially justified because in response to discovery petitioners represented that they had produced all documents establishing the allegations in their petition but in fact not all of the documents were produced and identified until after respondent filed her response to petitioner's motion for an order to show cause pursuant to rule f respondent points out that respondent had objected to petitioner's motion under rule f to compel stipulation in part because respondent had not seen many of the documents that petitioner proposed to be stipulated these facts could not provide a basis in fact for respondent's position when the notice_of_deficiency was issued or the answer was filed we conclude that the documents that petitioner sought to include in a proposed stipulation do not show that trial was needed or otherwise substantially justify respondent's position f whether petitioner must show that respondent had neither a basis in fact nor a basis in law respondent contends that to establish that the position_of_the_united_states was not substantially justified petitioner must show that legal precedent does not substantially support respondent's position given the facts reasonably available to respondent respondent contends that petitioner has failed to do this we disagree as discussed above facts about petitioner's need to accumulate earnings were reasonably available to respondent if respondent had investigated the issue respondent failed to make such an investigation in the circumstances we conclude that respondent had insufficient knowledge of the facts of the case to render respondent's position substantially justified 487_us_552 100_tc_457 conclusion we conclude that respondent's position was not substantially justified when respondent issued the notice_of_deficiency or filed the answer to reflect the foregoing an order will be issued granting petitioner's motion for an award of litigation costs
